EXHIBIT 10.29
CHANGE IN CONTROL AGREEMENT
(For Senior Vice Presidents [1.5 x])
          AGREEMENT dated as of January 1, 2009, between HANCOCK FABRICS, INC.,
a Delaware corporation (“Corporation”), and                     . (“Executive”),
whose address is                                         .
          WHEREAS:
          A. Corporation wishes to attract and retain well qualified executive
and key personnel and, in the event of any Change in Control (as defined in
Section 2) of Corporation, to assure both itself and Executive of continuity of
management; and
          B. Corporation, wishes to enter into this Agreement until March 31,
2010 (“the Expiration Date”), though This Agreement may be renewed for
additional one year periods as of the Expiration Date and each subsequent
expiration, by mutual written consent of the parties hereto; and
          C. No benefits shall be payable under this Agreement unless the
Effective Date shall occur and thereafter Executive’s employment is terminated;
and
          D. The employment of Executive is “at will” and may be terminated by
Corporation without payment of any benefits hereunder until the occurrence of a
Change in Control;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is hereby agreed by and between Corporation and Executive
as follows:
          1. Operation of Agreement. No benefits shall be payable hereunder
unless a Change in Control (as defined in Section 2) occurs during the Change in
Control Period (as defined in Section 3). For the purposes of this Agreement the
date on which such a Change in Control occurs is referred to herein as the
“Effective Date.”
          2. Change in Control. For the purposes of this Agreement, the term
“Change in Control” means the happening of any of the following: (i) any person
or entity, including a “group” as defined in Section

-1-



--------------------------------------------------------------------------------



 



13(d)(3) of the 1934 Act, other than the Company, a subsidiary of the Company,
or any employee benefit plan of the Company or its subsidiaries, becomes the
beneficial owner of the Company’s securities having 51 percent or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election for directors of the Company (other than as a result of
an issuance of securities initiated by the Company in the ordinary course of
business); or (ii) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of directors of the Company or such other corporation or entity
after such transaction, are held in the aggregate by holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transactions.
          3. Change in Control Period. The “Change in Control Period” is the
period commencing on the date of this Agreement and ending on the earlier to
occur of (i) the Expiration Date, or (ii) the first day of the month coinciding
with or next following Executive’s 65th birthday. The expiration of the Change
in Control Period shall not limit Corporation’s obligation to provide, or
Executive’s right to collect, payments and benefits pursuant to Section 5 and
Section 10 hereof.
          4. Certain Definitions.
               (a) Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death (“Death”). Corporation will be considered
to have terminated Executive’s employment for Disability, if after having
established Executive’s Disability (as defined below), Executive receives
written notice given in accordance with Section 9(b) of Corporation’s intention
to terminate his employment. Executive’s employment will terminate for
Disability effective on the 90th day after receipt of such notice (the
“Disability Effective Date”) if within such 90-day period after such receipt
Executive shall fail to return to full-time performance of his duties. For
purposes of this Agreement, “Disability” means a disability that, after the
expiration of more than 180 days after its commencement, is determined to be
total and permanent by a

-2-



--------------------------------------------------------------------------------



 



physician selected by Corporation or its insurers and acceptable to Executive or
his legal representative (such agreement as to acceptability not to be withheld
unreasonably).
          Consistent with, and not in limitation of, the provisions of Section 6
of this Agreement, neither a termination for, nor a determination of, Disability
pursuant to this Section 4(a) shall be deemed in and of itself a termination for
or determination of disability with respect to Executive’s eligibility to
receive long-term disability benefits, continued medical, dental, or life
insurance coverage, retirement benefits, or benefits under any other plan or
program provided by Corporation or one of its affiliated companies and for which
Executive may qualify.
               (b) Cause. Executive’s employment will be terminated for Cause if
the majority of the Incumbent Board determines that Cause (as defined in this
Agreement) exists. For purposes of this Agreement, “Cause” means (i) an act or
acts of fraud or misappropriation on Executive’s part that result in or are
intended to result in his personal enrichment or the enrichment of a competitor
of Corporation at the expense of Corporation or one of its affiliated companies,
(ii) moral turpitude, or (iii) conviction of a felony or misdemeanor. For
purposes of this Agreement, “moral turpitude” is defined for the purposes of
this Severance Agreement as the following:

  (1)   That element and personal misconduct in the private and social duties
which a person owes to his fellow human beings or to society in general, which
characterizes the act done as an act of baseness, vileness or depravity, and
contrary to the accepted and customary rule of right and duty between two human
beings.     (2)   Conduct done knowingly contrary to justice, honesty or good
morals.     (3)   Intentional, knowing or reckless conduct causing bodily injury
to another or intentional, knowing or reckless conduct which, by physical
menace, put another in fear of imminent serious bodily injury.

               (c) Good Reason. For purposes of this Agreement, “Good Reason”
means
                         (i) without the express written consent of Executive,
(A) the assignment to Executive of any duties inconsistent in any substantial
respect with Executive’s position, authority or

-3-



--------------------------------------------------------------------------------



 



responsibilities as in effect during the 90-day period immediately preceding the
Effective Date, or (B) any other substantial adverse change in such position
(including titles and reporting requirements), authority or responsibilities;
                         (ii) any failure by Corporation to furnish Executive
and/or, where applicable, his family with compensation (including annual bonus)
and benefits at a level equal to or exceeding those received (on an annual
basis) by Executive from Corporation during the 90-day period preceding the
Effective Date, including a failure by Corporation to maintain Corporation’s
incentive compensation plans or any subsequent plans (including the right to
defer the receipt of payments thereunder), other than an insubstantial and
inadvertent failure remedied by Corporation promptly after receipt of notice
thereof given by Executive;
                         (iii) Corporation’s requiring Executive to be based or
to perform services at any office or location other than that at which Executive
is primarily based during the 90-day period preceding the Effective Date, except
for travel reasonably required in the performance of Executive’s
responsibilities; or
                         (iv) any failure by Corporation to obtain the
assumption and agreement to perform this Agreement by a successor as
contemplated by Section 8(b).
          For the purposes of this Section 4(c), any good faith determination of
“Good Reason” made by Executive shall be conclusive.
               (d) Notice of Termination. Any termination by Corporation for
Cause or by Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 9(b). Any
notice of termination by Corporation for Disability shall be given in accordance
with Section 4(a). For purposes of this Agreement, a “Notice of Termination”
means a written notice that (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the termination date is
other than the date of receipt

-4-



--------------------------------------------------------------------------------



 



of such notice, specifies the termination date (which date shall not be more
than 15 days after the giving of such notice).
               (e) Date of Termination. Date of Termination means the date of
receipt of the Notice of Termination or any later date specified therein as the
termination date, as the case may be, or if Executive’s employment is terminated
by Corporation for any reason other than Cause, Death or Disability, the date on
which Corporation notifies Executive of such termination. Notwithstanding any
contrary provision in this Section 4(e), if Executive’s employment terminates
due to Disability, the Date of Termination shall be the Disability Effective
Date. Notwithstanding any contrary provision in this Agreement, Executive’s Date
of Termination will be the date on which Executive has a “separation from
service” (within the meaning of such term under Section 409A of the Code) with
Corporation and all other companies that would be aggregated with Corporation
under Sections 414(b) or 414(c) of the Code.
          5. Obligations of Corporation Upon Termination.
               (a) Good Reason Other Than For Cause, Death or Disability.
Regardless of whether the Change in Control Period has expired, if, within one
year after the Effective Date, (i) Corporation shall terminate Executive’s
employment for any reason other than for Cause, Death or Disability, or
(ii) Executive shall terminate his employment for Good Reason:
                    (I) Corporation shall pay to Executive in a lump sum in cash
within 20 days after the 6-month anniversary of the Date of Termination the
aggregate of the amounts determined pursuant to the following clauses (A) and
(B):
                              (A) if not theretofore paid, Executive’s base
salary through the Date of Termination at the rate in effect at the time the
Notice of Termination was given; and
                              (B) the product of the sum of (x) Executive’s
annual base salary at the rate in effect at the time the Notice of Termination
was given, or if higher, at the highest rate in effect at any time within the
90-day period preceding the Effective Date and (y) an amount equal to the
bonus(if any) paid or payable to Executive pursuant to the applicable cash
incentive compensations plan(s) with respect to the

-5-



--------------------------------------------------------------------------------



 



last full fiscal year completed prior to the Date of Termination, multiplied by
1.5; provided, however, if Executive’s Date of Termination occurs after
Executive’s 64th birthday, the amount provided in clause (B) above shall be
prorated by multiplying such amount by a fraction, the numerator of which shall
be the number of months (including fractions of a month) that at the Date of
Termination remain until the first day of the month coinciding with or next
following Executive’s 65th birthday and denominator of which shall be twelve
(12); and
                    (II) until the earlier to occur of (i) the date eighteen
(18) months following the Date of Termination, or (ii) the first day of the
first month coinciding with or next following Executive’s 65th birthday (the
period of time from the Date of Termination until the earlier of (i) or (ii) is
hereinafter referred to as the “Unexpired Period”), Corporation shall continue
to provide all benefits that Executive and/or his family is or would have been
entitled to receive under all medical, dental, vision, disability, executive
life, group life, accidental death and travel accident insurance plans and
programs of Corporation and its affiliated companies, in each case on a basis
providing Executive and/or his family with the opportunity to receive benefits
at least equal to those provided by Corporation and its affiliated companies for
Executive under such plans and programs if and as in effect at any time during
the 90-day period preceding the Effective Date. Notwithstanding anything in this
Agreement to the contrary, Corporation shall not provide medical, dental or
vision benefits to Executive pursuant to this paragraph (II) for longer than the
period of time during which Executive would be entitled (or would, but for such
benefits, be entitled) to continuation coverage under a group health plan of
Corporation or one of its affiliated companies under Section 4980B of the Code
(“COBRA”) if Executive elected such coverage and paid the applicable premiums.
          6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by Corporation or any of its
affiliated companies and for which Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as Executive may have under any
employment, stock option or other agreements with Corporation or any of its
affiliated companies. Amounts that are vested benefits or that

-6-



--------------------------------------------------------------------------------



 



Executive is otherwise entitled to receive under any plan or program of
Corporation or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan or program.
          7. Full Settlement. The payments provided for in this Agreement are in
full settlement of any claims Executive may have against Corporation arising out
of his termination, including, but not limited to, any claims for wrongful
discharge. Corporation’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right that Corporation may have
against Executive or others; provided, however, that Corporation’s failure to
make any such setoff shall not constitute a waiver of any claim of Corporation
against Executive. In no event shall Executive be obligated to seek other
employment by way of mitigation of the amounts payable to Executive under any of
the provisions of this Agreement. Corporation agrees to pay, to the full extent
permitted by law, all legal fees and expenses Executive may reasonably incur as
a result of any contest (regardless of the outcome thereof) by Corporation or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof, in each case plus
interest, compounded monthly, on the total unpaid amount determined to be
payable under this Agreement, such interest to be calculated on the basis of the
prime commercial lending rate announced by First Tennessee Bank, N.A. in effect
from time to time during the period of such non-payment, provided that any such
payment shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred and no payment
shall be made pursuant to this Section 7 more than 10 years after Executive’s
Date of Termination. Notwithstanding anything in this Agreement to the contrary,
if any payment under this Section 7 or any other Section of this Agreement
constitutes deferred compensation under Section 409A of the Code and is payable
on account of Executive’s separation from service (within the meaning of such
term under Section 409A of the Code), such payment shall be made no earlier than
the 6-month anniversary of Executive’s Date of Termination.

-7-



--------------------------------------------------------------------------------



 



          8. Successors.
               (a) This Agreement is personal to Executive and without the prior
written consent of Corporation shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives,
executors, heirs and legatees.
               (b) This Agreement shall inure to the benefit of and be binding
upon Corporation and its successors. Corporation shall require any successor to
all or substantially all of the business and/or assets of Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as Corporation would be required to perform if no
such succession had taken place.
          9. Miscellaneous.
               (a) The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
               (b) All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
               If to Executive:
               At the address first herein above written.
               If to Corporation:
Hancock Fabrics, Inc.
One Fashion Way
Baldwyn, Mississippi 38824
Attn: Corporate Secretary

-8-



--------------------------------------------------------------------------------



 



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
               (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
               (d) Corporation may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
               (e) This Agreement contains the entire understanding with
Executive with respect to the subject matter hereof.
               (f) Whenever used in this Agreement, the masculine gender shall
include the feminine or neuter wherever necessary or appropriate and vice versa
and the singular shall include the plural and vice versa.
               (g) Executive and Corporation acknowledge that the employment of
Executive by Corporation is “at will” and may be terminated by either Executive
or Corporation at any time and for any reason. Nothing contained in the
Agreement shall affect such rights to terminate, it being agreed, however, that
nothing in this Section 9(g) shall prevent Executive from receiving any amounts
payable pursuant to Section 5(a), or 10 of this Agreement in the event of a
termination described in such Section 5(a), or 10 on or after the Effective
Date.
               (h) Executive agrees that Executive, during employment by
Corporation, has learned valuable information concerning the business,
operations, employees, vendors and customers of Corporation, and has established
valuable relationships with such vendors and customers of Corporation, and that
use of such information and relationships other than for the benefit of
Corporation would materially damage Corporation. Therefore, Executive covenants
and agrees that Executive shall not, directly or indirectly, for eighteen
(18) months from and after Executive’s Date of Termination, reveal any such
information to any person (except as required by law) or solicit any vendor,
customer or employee to cease being same as to Corporation or to change its
relationship to Corporation in any material respect.

-9-



--------------------------------------------------------------------------------



 



          10. Penalty Taxes. In the event that any payment or other compensation
or benefits made or provided to or for the benefit of Executive in any way
connected with employment of Executive by Corporation becomes subject to tax
pursuant to section 4999 of the Code or any successor provision or any
counterpart provision of state or local tax law (the “Penalty Taxes”),
Corporation shall reimburse Executive for any Penalty Taxes and any additional
Federal, state and local taxes (including, without limitation, income taxes and
additional Penalty Taxes) required to be paid by Executive in respect of receipt
of such reimbursement, provided any such reimbursement will be made by the end
of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes. In addition, Corporation shall reimburse
Executive for any expenses incurred by Executive due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
Federal, state, local, or foreign, relating to any Penalty Taxes, provided any
such reimbursement will be made by the end of Executive’s taxable year following
Executive’s taxable year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of Executive’s taxable year
following Executive’s taxable year in which the audit is completed or there is a
final and non-appealable settlement or other resolution of the litigation.
          11. Loss of Executive Officer Status. In the event that Executive
ceases to be an executive officer of Corporation for any reason and at any time,
other than during either (i) one year immediately preceding the Effective Date
or (ii) one year immediately following the Effective Date, this Agreement shall
immediately be terminated such that Executive shall be entitled to no payments
hereunder and Corporation shall have no additional obligations hereunder.
          12. Revocation of Contingent Payments Agreement. Executive and
Corporation previously entered into an Agreement to Secure Certain Contingent
Payments (the “Contingent Payments Agreement”) to provide for certain benefits
in connection with this Agreement, including an obligation of Corporation to
fund benefits under certain conditions. Executive and Corporation hereby agree
that the Contingent Payments Agreement be and hereby is revoked and terminated
in its entirety, effective as of September 30, 2008, such

-10-



--------------------------------------------------------------------------------



 



that (i) no benefits shall be payable under the Contingent Payments Agreement
after such date and (ii) neither Corporation nor Executive shall have any
obligations under the Contingent Payments Agreement after such date
          IN WITNESS WHEREOF, Executive has executed this Agreement and,
pursuant to the authorization of its Board of Directors, Corporation has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

                  Executive       HANCOCK FABRICS, INC.    
 
               
 
      By

   
 
      Name:  
 
   
 
      Title:        

-11-